MEMORANDUM **
Juan Daniel Zarco, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction under 28 U.’S.C. § 1291. We review for abuse of discretion. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996). We affirm.
The district court did not abuse its discretion by dismissing Zarco’s action without prejudice for failure to prosecute. Zarco failed to amend his complaint after the court dismissed his original complaint with instructions to amend, and failed to file objections to the magistrate judge’s report recommending dismissal. See id.; Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.1992).
Zarco’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.